Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 26, 2022

                                      No. 04-22-00416-CV

               IN THE INTEREST OF B.R.T, A.C.K, AND C.A.M., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-02100
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was originally due on July 21, 2022, and on July 25,
2022 the court reporter filed a notification of late record requesting an extension until August 1,
2022. After consideration, we grant the extension and order the court reporter to file the
reporter’s record by August 1, 2022.


       It is ORDERED on this 26th day of July, 2022.

                                                                     PER CURAIM



       ATTESTED: ______________________________
                 MICHAEL A. CRUZ, Clerk of Court